Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8 and 28 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kanaya et al (US 20170328441, herein ‘Kanaya’); or in alternative under 35 U.S.C. 103 as obvious over Kanaya.
Kanaya discloses a vibration actuator [10 fig. 1], comprising: 
a fixing body [14/22] including a coil [54/58]; 
a movable body [16/26] including a magnet [88] that is disposed inside the coil in a radial direction of the coil to be relatively movable in a vibration direction orthogonal to the radial direction of the coil; and 
an elastic supporting part [18, 20] that supports the movable body such that the movable body is freely movable with respect to the fixing body, wherein cooperation between the coil supplied with electricity and the magnet causes the movable body to vibrate with respect to the fixing body, 
the fixing body includes a bobbin-shaped coil holding part [56] that is disposed to surround the magnet externally in the radial direction and holds the coil disposed outside the bobbin- shaped coil holding part in the radial direction, the bobbin-shaped coil holding part includes a coil protection wall portion that is disposed inside the coil in the radial direction of the 
the elastic supporting part includes at least two or more leaf springs [18, 20] installed between the movable body and the fixing body to sandwich the movable body in the vibration direction, and the at least two or more leaf springs support the movable body such that, in a non- vibration state and in a vibration state of the movable body, the movable body is freely movable in the vibration direction without making contact with the bobbin-shaped coil holding part.  

    PNG
    media_image1.png
    890
    1139
    media_image1.png
    Greyscale

Kanaya discloses the vibration actuator according to claim 1, wherein the fixing body includes a case [14] for housing the bobbin-shaped coil holding part, the elastic supporting part [18, 20] is fixed to the bobbin-shaped coil holding part, and the bobbin-shaped coil holding part houses the movable body [26] inside the coil in the radial direction of the coil via the elastic supporting part such that the movable body is freely movable in the vibration direction, the bobbin-shaped coil holding part being disposed in the case.
RE claims 4-5, Kanaya discloses the vibration actuator according to claim 1, further comprising: an electromagnetic shield part [60] (i.e. yoke) disposed outside the coil [54/58] in the radial direction of the coil to surround the coil, the electromagnetic shield part being formed from a magnetic material, wherein the electromagnetic shield part functions as a magnetic spring together with the magnet.
RE claim 6,  Kanaya discloses the vibration actuator according to claim 2, further comprising: an electromagnetic shield part [60] disposed outside the coil [54/58] in the radial direction of the coil to surround the coil, the electromagnetic shield part being formed from a magnetic material, wherein the electromagnetic shield part [60] is disposed between the case [14/28] and the bobbin-shaped coil holding part [60].
RE claim 7, Kanaya discloses the vibration actuator according to claim 1, wherein a coil connection part [68/70], to which the coil is connected, is disposed on the bobbin-shaped coil holding part to protrude.
RE claim 8, Kanaya discloses the vibration actuator according to claim 2, wherein the case [14] includes a bottomed cylindrical case main body [28/36] and a lid portion [34] that closes an opening of the bottomed cylindrical case main body, and a bottom portion [36] of the 
RE claim 28,  Kanaya discloses the vibration actuator, according to claim 1, is mounted in an electronic device (see [0002], [0072]).
Thus, the claimed invention is fully anticipated by Kanaya.
In the Kanaya vibration actuator, the prior art disclosed plate springs [18, 20] are generally considered as leaf spring.  However, one might assert that in the disclosed elastic supporting part includes two plate springs, instead of the claimed leaf springs.  Nonetheless, it would have been obvious to one skilled in the art to modify the prior art vibration actuator by configuring the two plate springs as two leaf springs, as claimed.  Doing so would be a matter of obvious engineering design choice to select a suitable type of elastic supporting parts for movably supporting the movable body, and leaf springs are well-known as elastically supporting elements for vibrating body of electromagnetic vibration devices.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya, as applied to the base claim(s) above, in view of ordinary skills in the art.
RE claim 3, Kanaya discloses the claimed vibration actuator, except for claim 3.  Nonetheless, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the Kanaya vibration actuator by selecting phenolic resin as a suitable material of the bobbin-shaped coil holding part because it would enhance electrical insulating and/or mechanical supporting characteristics thereof; also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see In re Leshin, 125 USPQ 416).
RE claim 9, Kanaya discloses the claimed vibration actuator, except for claim 3.  Nonetheless, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the Kanaya vibration actuator by using welding as an attachment means for attaching the bottomed cylindrical case main body and the lid portion together.  Furthermore, the claimed language “by welding” is considered as a method claimed language; thus, it is not given any patentable weight.  A ''product by process'' claim is directed to the product per se, no matter how actually made, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmimn, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a ''product by process'' claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in ''product by process'' claims or not. Thus, the method not germane to the issue of patentability of the device itself. (Emphasis added by font bolding and underlining). 
 
Allowable Subject Matter
Claims 10-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834